Exhibit 10.1

 

RETIREMENT  AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS

 

THIS RETIREMENT AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS (this “Agreement”)
is made and entered into as of this 3rd day of August, 2010, by and between
Richard C. Celio, an individual (the “Executive”), and DineEquity, Inc., f/k/a
IHOP Corp., a Delaware corporation (the “Company”).

 

WHEREAS, Executive is employed by the Company as its Chief Restaurant Support
Officer;

 

WHEREAS, Executive and the Company now desire to terminate their employment
relationship with Executive’s retirement and to resolve amicably, fully and
finally all matters between them, including, but in no way limited to, those
matters relating to the employment relationship between them and the termination
of that relationship;

 

WHEREAS, the Company has agreed to provide Executive with certain additional
rights and benefits (as described below) in exchange for Executive’s full
release of any and all claims that Executive may have against the Company and/or
any of the “Executive Released Parties” (as that term is defined herein) as
provided herein, Executive’s cooperation in certain matters relating to the
business of the Company and the Executive Released Parties as provided herein,
and all of the other covenants, promises and terms contained in this Agreement;
and

 

NOW THEREFORE, in consideration of the recitals above and the mutual promises
and obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are expressly acknowledged, it is agreed as
follows:

 

1.     Retirement.    Executive hereby retires from his employment and any and
all offices, directorships and other positions with the Company, as well as each
subsidiary or affiliate of the Company and the Company hereby accepts such
retirement, effective August 31, 2010 (the “Retirement Date”).  Executive
acknowledges and agrees that he will have no further duties or responsibilities
and no further authority on behalf of the Company or its affiliates after the
Retirement Date, other than as specifically set forth herein.

 

2.     Accrued Obligations.    The Company will pay to Executive his full base
salary, at the rate in effect on the Retirement Date, along with all accrued,
unused vacation in accordance with Company policy, through the Retirement Date,
regardless of whether Executive signs this Agreement (the “Accrued
Obligations”).  For avoidance of doubt, the parties acknowledge that Executive
currently has 93.8 hours of accrued, unused vacation as of August 31, 2010. 
Executive shall also be reimbursed for all business expenses incurred in
accordance with Company Policy for which he was not previously reimbursed. 
Executive understands that except as set forth in Section 2 and Section 3,
Executive shall not be entitled to any further wages (including bonuses or other
incentive compensation) or benefits from the Company. 

 

1

--------------------------------------------------------------------------------


 

Executive acknowledges and agrees that as of the Retirement Date, he has
received all wages and benefits earned through the Retirement Date.

 

3.     Separation Benefits.    In consideration of Executive’s release of all
claims and his other covenants and agreements contained herein, and provided
that this Agreement has been executed by Executive by the twenty-second (22nd)
day following the date of presentation hereof and has not been revoked by
Executive as of the eighth (8th) calendar day following Executive’s execution of
this Agreement, and further provided that Executive has not breached this
Agreement in any material respect, the Company shall provide Executive with the
following separation benefits, which include all separation benefits under his
employment agreement dated as of November 1, 2008 (the “Employment Agreement”)
and additional benefits:

 

(a)                                 The Company shall pay Executive $659,967,
consisting of one times his current annual base salary & annual auto allowance
($432,500) and one times his average annual bonus for the past three years
($227,467), less all applicable federal, state, and/or local taxes and all other
authorized payroll deductions in a two installments, which, subject to
Paragraphs 5 and 6 hereof, shall be payable as follows: (i) $490,000 as soon as
practicable in a lump sum following the “Effective Date” (as that term is
defined in Section 8 hereof), but in no event earlier than the Retirement Date,
and in no event later than 30 days following the Retirement Date and
(ii) $169,967on March 1, 2011..

 

(b)                                 Executive’s healthcare insurance benefits
under the Company’s healthcare insurance plan shall end on August 31, 2010. 
Provided that Executive timely elects to continue his healthcare insurance
benefits under the group health continuation requirements of Section 4980B
(“COBRA”) of the Internal Revenue Code of 1986, as amended (the “Code”) and/or
Cal-COBRA, for the twenty-four (24) months beginning September 1, 2010 and
ending August 31, 2012 (the “Welfare Benefit Continuation Period”), the Company
shall pay Executive’s COBRA premium; provided, however, that if Executive
becomes eligible for healthcare insurance benefits under any other employer’s
group healthcare insurance benefit plan before the expiration of the Welfare
Benefit Continuation Period, Executive shall promptly notify the Company and the
Company’s obligation to pay the COBRA premium shall cease as of the first date
on which Executive is eligible for healthcare insurance benefits under the other
employer’s group healthcare insurance benefit plan. In addition, to those
healthcare insurance benefits afforded under COBRA (See Attachment B) the
executive shall continue to have the premiums associated with the continuation
of the Executive Supplemental Life Insurance benefit ($500,000 coverage) paid
for by the Company for a period of 24 months from termination of employment.  At
the end of the 24 month period the Executive will have the option to continue
such

 

2

--------------------------------------------------------------------------------


 

coverage in accordance with the terms of the plan in effect at that time.
Benefits provide under COBRA include

 

(c)                                  The Company shall provide outplacement
services to Executive with a value of $10,500 through an executive outplacement
service provider selected by the Company and approved by Executive. Such
services will remain in place for one year from the initial date of service
commencement.

 

(d)                                 As of the Retirement Date, all unvested
restricted stock (7,102 shares) and unvested stock options (options to purchase
47,406 shares) held by Executive shall vest (see Attachment C ), and with
respect to all vested options, Executive shall have until the earlier of
twenty-four (24) months following the Retirement Date or the option expiration
date in which to exercise such options. In the event of the death of the
Executive prior to the option expiration period as stated above his designated
heir(s) shall retain the ability to exercise the designated options during this
period. Except as provided in this Agreement, all restricted stock and stock
options shall remain subject to the terms and conditions of the plans, grant
notices and agreements pursuant to which they were awarded.

 

Executive hereby acknowledges and agrees that, he shall not be eligible to
receive any payments or other consideration under this Agreement until after the
Effective Date.  For avoidance of doubt, Executive acknowledges and agrees that
if he does not timely sign this Agreement, or if he revokes or breaches this
Agreement, he will have no right to receive any of the payments or benefits
under this Agreement, and the Company shall have no further obligation to him
hereunder.  Notwithstanding the foregoing, Executive will receive his regular
compensation through the termination of his employment and the separation
benefits provided under his Employment Agreement, whether or not he signs this
Agreement, in accordance with applicable law and the terms of the Employment
Agreement.

 

4.     No Other Separation Benefits.    As of the Effective Date, the payments
and benefits provided hereunder are in lieu of any severance payment or
severance benefits under any Company severance plan or any other Company plan,
policy, program or arrangement whatsoever, whether written or unwritten, formal
or informal, Executive’s rights to any severance compensation or severance
benefits from the Company, other than as set forth herein, shall cease as of the
Retirement Date, and Executive’s active participation in any other Company plan,
policy, program or arrangement whatsoever, whether written or unwritten, formal
or informal, shall cease as of the Retirement Date and Executive’s rights and
benefits thereunder shall be governed in accordance with the terms of such plan,
policy, program or arrangement.

 

5.     Code Section 409A.    The parties intend that Executive shall not be
subject to the payment of additional taxes and interest under Section 409A of
the Code with respect to any of the payments or benefits being made to Executive
under this Agreement.  In furtherance of this intent, and notwithstanding
anything to the contrary in this Agreement, this

 

3

--------------------------------------------------------------------------------


 

Agreement shall be interpreted, operated, and administered in a manner
consistent with these intentions, and the payment of consideration,
compensation, and benefits pursuant to this Agreement shall be interpreted and
administered in a manner intended to avoid the imposition of additional taxes
under Section 409A of the Code.

 

(a)                                 Notwithstanding any provision to the
contrary in this Agreement, no payment or distribution under this Agreement
which constitutes an item of deferred compensation under Section 409A of the
Code and becomes payable by reason of Executive’s termination of employment with
the Company will be made to Executive unless Executive’s termination of
employment constitutes a “separation from service” (as such term is defined in
Treasury Regulations issued under Section 409A of the Code).

 

(b)                                 In addition, no such payment or distribution
will be made to Executive prior to the earlier of (i) the expiration of the six
(6)-month period (the “Six-Month Delay”) measured from the date of Executive’s
“separation from service” (as such term is defined in Treasury Regulations
issued under Section 409A of the Code) or (ii) the date of Executive’s death, if
Executive is deemed at the time of such separation from service to be a “key
employee” within the meaning of that term under Section 416(i) of the Code and
to the extent such delayed commencement is otherwise required in order to avoid
a prohibited distribution under Section 409A(a)(2) of the Code.  All payments
and benefits which had been delayed pursuant to the immediately preceding
sentence shall be paid to Executive in a lump sum upon expiration of such
six-month period (or, if earlier, upon the Executive’s death).

 

(c)                                  Notwithstanding the foregoing provisions,
to the extent permitted under Section 409A, any separate payment or benefit
under this Agreement or otherwise shall not be “deferred compensation” subject
to Section 409A and the Six-Month Delay to the extent provided in the exceptions
in Treasury Regulation Section 1.409A-1(b)(4) and (b)(9) and any other
applicable exception or provision under Section 409A. Further, each individual
installment payment that becomes payable under this Agreement shall be a
“separate payment” under Section 409A. Specifically, to the extent the
provisions of Treasury Regulation Section 1.409A-1(b)(9) are applicable to any
individual installment payment that becomes payable under this Agreement, the
portion of the such payment that is less than the limit prescribed under
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A) (or any successor provision)
(the “Separation Pay Amount”) shall be payable to the Executive in the manner
prescribed herein without any regard to the Six-Month Delay.

 

(d)                                 To the extent that any reimbursable expenses
hereunder (including, without limitation, expenses paid or reimbursed under
Section 2) are

 

4

--------------------------------------------------------------------------------


 

deemed to constitute compensation to Executive, such expenses shall be paid or
reimbursed reasonably promptly, but not later than by December 31 of the year
following the year in which the expense was incurred.  The amount of such
expenses eligible for reimbursement in one calendar year shall not affect the
amount of expenses eligible for reimbursement in any other calendar year, and
Executive’s right to reimbursement of any such expenses shall not be subject to
liquidation or exchange for any other benefit.

 

6.     General Release by Executive.    Subject to Section 7 below, Executive
hereby releases and discharges forever the Company, and each of its divisions,
affiliates and subsidiaries, and each of their present and former directors,
officers, employees, trustees, agents, attorneys, administrators, plans, plan
administrators, insurers, parent corporations, subsidiaries, divisions, related
and affiliated companies and entities, shareholders, members, representatives,
predecessors, successors and assigns, and all persons acting by, through, under
or in concert with them (hereinafter collectively referred to as the “Executive
Released Parties”), from and against all liabilities, claims, demands, liens,
causes of action, charges, suits, complaints, grievances, contracts, agreements,
promises, obligations, costs, losses, damages, injuries, attorneys’ fees, and
other legal responsibilities (collectively referred to as “Claims”), of any form
whatsoever, including, but not limited to, any claims in law, equity, contract,
tort, or any claims under the California Labor Code, the California Civil Code,
the California Business and Professions Code, the California Fair Employment and
Housing Act, Title VII of the Civil Rights Act of 1964, as amended, the
Americans With Disabilities Act, the Age Discrimination in Employment Act
(“ADEA”), as amended by the Older Workers Benefit Protection Act of 1990 (29
U.S.C. §§ 621, et seq.), the Sarbanes-Oxley Act of 2002, the Employee Retirement
Income Security Act of 1974, or any other local ordinance or federal or state
statute, regulation or constitution, whether known or unknown, unforeseen,
unanticipated, unsuspected or latent, which Executive or Executive’s successors
in interest now own or hold, or have at any time heretofore owned or held, or
may at any time own or hold by reason of any matter or thing arising from any
cause whatsoever prior to the date of execution of this Agreement, and without
limiting the generality of the foregoing, from all claims, demands and causes of
action based upon, relating to, or arising out of:  (a) Executive’s employment
relationship with the Company and/or any of the Executive Released Parties and
the termination of that relationship; (b) Executive’s relationship as a
shareholder, optionholder or holder of any interest whatsoever in any of the
Executive Released Parties; (c) Executive’s relationship with any of the
Executive Released Parties as a member of any boards of directors; and (d) any
other type of relationship (business or otherwise) between Executive and any of
the Executive Released Parties.

 

7.     Exclusions from General Release.    Notwithstanding the generality of
Section 6, Executive does not release the following claims and rights:

 

(e)                                  Executive’s rights under this Agreement;

 

(f)                                   Executive’s rights as a shareholder and
option holder in the Company

 

5

--------------------------------------------------------------------------------


 

(g)                                  any claims for unemployment compensation or
any state disability insurance benefits pursuant to the terms of applicable
state law;

 

(h)                                 claims to continued participation in certain
of the Company’s group benefit plans pursuant to the terms and conditions of the
federal law known as COBRA or the comparable California law known as Cal-COBRA;

 

(i)                                     any rights vested prior to the
Retirement Date to benefits under any Company-sponsored retirement or welfare
benefit plan;

 

(j)                                    Executive’s rights, if any, to indemnity
and/or advancement of expenses pursuant to applicable state law, the Company’s
articles, bylaws or other corporate governance documents, and/or to the
protections of any director’ and officers’ liability policies of the Company or
any of its affiliates; and

 

(k)                                 any other right that may not be released by
private agreement.

 

(collectively, the “Executive Unreleased Claims”).

 

8.     Rights Under the ADEA.    Without limiting the scope of the foregoing
release of Claims in any way, Executive certifies that this release constitutes
a knowing and voluntary waiver of any and all rights or claims that exist or
that Executive has or may claim to have under ADEA.  This release does not
govern any rights or claims that might arise under the ADEA after the date this
Agreement is signed by the parties.  Executive acknowledges that:  (a) the
consideration provided pursuant to this Agreement is in addition to any
consideration that he would otherwise be entitled to receive; (b) he has been
and is hereby advised in writing to consult with an attorney prior to signing
this Agreement; (c) he has been provided a full and ample opportunity to review
this Agreement, including a period of at least twenty-one (21) days within which
to consider it; (d) to the extent that Executive takes less than twenty-one (21)
days to consider this Agreement prior to execution, Executive acknowledges that
he had sufficient time to consider this Agreement with counsel and that he
expressly, voluntarily and knowingly waives any additional time; and
(e) Executive is aware of his right to revoke this Agreement at any time within
the seven (7)-day period following the date on which he executes the Agreement
and that the Agreement shall not become effective or enforceable until the
calendar day immediately following the expiration of the seven (7)-day
revocation period (the “Effective Date”).  Executive further understands that he
shall relinquish any right he has to the consideration specified in this
Agreement if he exercises his right to revoke it, and shall instead receive only
such consideration as provided in his Employment Agreement.  Notice of
revocation must be made in writing and must be received by John Jakubek, Senior
Vice President, Human Resources of the Company, no later than 5:00 p.m. (Pacific
Time) on the seventh (7th) calendar day immediately following the date on which
Executive executes this Agreement.

 

6

--------------------------------------------------------------------------------


 

9.     Unknown Claims.    It is further understood and agreed that Executive
waives all rights under Section 1542 of the California Civil Code and/or any
statute or common law principle of similar effect in any jurisdiction with
respect to any Claims other than the Executive Unreleased Claims.  Section 1542
reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Notwithstanding the provisions of Section 1542 or any statute or common law
principle of similar effect in any jurisdiction, and for the purpose of
implementing a full and complete release and discharge of all claims, Executive
expressly acknowledges that this Agreement is intended to include in its effect,
without limitation, all claims which Executive does not know or suspect to exist
in Executive’s favor at the time of execution hereof, and that the general
release agreed upon contemplates the extinguishment of any such claims.

 

10.  Covenant Not To Sue.    Executive represents and covenants that he has not
filed, initiated or caused to be filed or initiated, any Claim, charge, suit,
complaint, grievance, action or cause of action against the Company or any of
the Executive Released Parties.  Except to the extent that such waiver is
precluded by law, Executive further promises and agrees that he will not file,
initiate, or cause to be filed or initiated any Claim, charge, suit, complaint,
grievance, action, or cause of action based upon, arising out of, or relating to
any Claim, demand, or cause of action released herein, nor shall Executive
participate, assist or cooperate in any Claim, charge, suit, complaint,
grievance, action or proceeding regarding any of the Executive Released Parties,
whether before a court or administrative agency or otherwise, unless required to
do so by law.  The parties acknowledge that this Agreement will not prevent the
Executive from filing a charge with the Equal Employment Opportunity Commission
(or similar state agency) or participating in any investigation conducted by the
Equal Employment Opportunity Commission (or similar state agency); provided,
however, that Executive acknowledges and agrees that any Claims by Executive, or
brought on his behalf, for personal relief in connection with such a charge or
investigation (such as reinstatement or monetary damages) would be and hereby
are barred.

 

11.  No Assignment.    Executive represents and warrants that he has made no
assignment or other transfer, and covenants that he will make no assignment or
other transfer, of any interest in any Claim which he may have against the
Executive Released Parties, or any of them.

 

12.  Indemnification of Executive Released Parties.    Executive agrees to
indemnify and hold harmless the Executive Released Parties, and each of them,
against any loss, claim, demand, damage, expenses, or any other liability
whatsoever, including reasonable attorneys’ fees and costs resulting from: 
(a) any breach of this Agreement by Executive or

 

7

--------------------------------------------------------------------------------


 

Executive’s successors in interest; (b) any assignment or transfer, or attempted
assignment or transfer, of any Claims released hereunder; or (c) any action or
proceeding brought by Executive or Executive’s successors in interest, or any
other, if such action or proceeding arises out of, is based upon, or is related
to any Claims, demands, or causes of action released herein; provided, however,
that this indemnification provision shall not apply to any challenge by
Executive of the release of claims under the ADEA, Title VII, or similar
discrimination laws, and any right of the Release Parties to recover attorneys’
fees and/or expenses for such breach shall be governed by applicable law.  It is
the intention of the parties that this indemnity does not require payment as a
condition precedent to recovery by any of the Executive Released Parties under
this indemnity.

 

13.  No Admission.    Executive and the Company each understands that the
foregoing payments and consideration are received by Executive and the Company
in connection with the parties’ resolution of all matters between them,
including, but not limited to, all matters relating to their employment
relationship and the termination of that relationship, and that neither this
Agreement nor the aforesaid payments and consideration are to be construed as an
admission on the part of any of the Executive Released Parties of any wrongdoing
or liability, nor to be admissible as evidence in any proceeding, other than for
enforcement of the provisions of this Agreement.

 

14.  Non-Disparagement by Executive.    Subject to Section 17, Executive agrees
not to publish or disseminate, directly or indirectly, any statements, whether
written or oral, or other verbal or non-verbal communications that clearly
communicate an affirmative or negative response to a question or statement, that
are or could be harmful to or reflect negatively on any of the Executive
Released Parties and/or their businesses, or that are otherwise disparaging of
any of the Executive Released Parties and/or their businesses, or any of their
past or present or future officers, directors, employees, advisors, or agents in
their capacity as such, or any of their policies, procedures, practices,
decision-making, conduct, professionalism or compliance with standards.  For
avoidance of doubt, statements by Executive, which Executive reasonably and in
good faith believes to be accurate and truthful, made to the Company, or its
subsidiaries, affiliates or representatives pursuant to Executive’s obligations
under Section 16 hereof shall not be deemed a violation of this Section 14.

 

15.  Non-Disparagement by the Company. The Company agrees not to publish or
disseminate, directly or indirectly, any statements, whether written or oral, or
other verbal or non-verbal communications that clearly communicate an
affirmative or negative response to a question or statement, that are or could
be harmful to or reflect negatively on Executive, or that are otherwise
disparaging of Executive, or any of his past or present practices,
decision-making, conduct, professionalism or compliance with standards.  The
foregoing portion of this Section shall apply only to representatives of the
Company at the level of executive officer or individuals acting at their
direction.  The Company agrees that, provided Executive directs any potential
employer to contact the Company’s Chief Executive Officer or Senior Vice
President of Human Resources for purposes of a reference, the Company shall
provide a reference for Executive in the form mutually agreed by the parties,
attached hereto as Exhibit “A”.

 

8

--------------------------------------------------------------------------------


 

16.  Cooperation.     Subject to Section 17, Executive agrees to cooperate fully
with the Company and its subsidiaries and affiliates in transitioning his duties
in response to reasonable requests for information about the business of the
Company or its subsidiaries or affiliates or Executive’s involvement and
participation therein; the defense or prosecution of any claims or actions now
in existence or which may be brought in the future against or on behalf of the
Company or its subsidiaries or affiliates which relate to event or occurrences
that transpired while Executive was employed by the Company; and in connection
with any investigation or review by any federal, state or local regulatory,
quasi-regulatory or self-governing authority (including, without limitation, the
Securities and Exchange Commission) as any such investigation or review relates
to events or occurrences that transpired while Executive was employed by the
Company.  Executive’s full cooperation shall include, but not be limited to,
being available to meet and speak with officers or employees of the Company
and/or its counsel at reasonable times and locations, executing accurate and
truthful documents, appearing at the Company’s request as a witness at
depositions, trials or other proceedings without the necessity of a subpoena,
and taking such other actions as may reasonably be requested by of the Company
and/or its counsel to effectuate the foregoing.  In requesting such services,
the Company will consider other commitments that Executive may have at the time
of the request, and Executive’s availability and obligations under this
Section shall in all instances reasonably be subject to Executive’s other
commitments.  It is agreed that pursuant to the terms of this paragraph, it is
not deemed to be a conflict if the Executive is working directly or indirectly
as an employee or contractor for an IHOP or Applebee’s franchisee, affiliate
thereof or a group of such franchisees. Moreover, Executive shall not be
required to spend more than 20 hours in any calendar month in response to
requests from the Company; however, this limitation shall not apply to testimony
compelled by legal process of any court or governmental agency of competent
jurisdiction.  The Company agrees to reimburse Executive for any reasonable,
out-of-pocket travel, hotel and meal expenses incurred in connection with
Executive’s performance of obligations pursuant to this Section for which
Executive has obtained prior, written approval from the Company, and the Company
shall pay Executive $250.00 per hour for any services performed by Executive at
the request of the Company pursuant to this Section 16.

 

17.  Truthful Testimony; Notice of Request for Testimony.     Nothing in this
Agreement is intended to or shall preclude either party from providing testimony
that such party reasonably and in good faith believes to be truthful in response
to a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law.  Executive
shall notify the Company in writing as promptly as practicable after receiving
any such request of the anticipated testimony and at least ten (10) days prior
to providing such testimony (or, if such notice is not possible under the
circumstances, with as much prior notice as is possible) to afford the Company a
reasonable opportunity to challenge the subpoena, court order or similar legal
process.  Moreover, nothing in this Agreement shall be construed or applied so
as to limit any person from providing candid statements that such party
reasonably and in good faith believes to be truthful to any governmental or
regulatory body or any self-regulatory organization.

 

18.  General Release by Executive.  Subject to Section 7 below, the Company
hereby releases and discharges forever Executive and his heirs, estates,
successors and assigns,

 

9

--------------------------------------------------------------------------------


 

attorneys, and all persons acting by, through, under or in concert with them
(hereinafter collectively referred to as the “Company Released Parties”), from
and against all liabilities, claims, demands, liens, causes of action, charges,
suits, complaints, grievances, contracts, agreements, promises, obligations,
costs, losses, damages, injuries, attorneys’ fees, and other legal
responsibilities (collectively referred to as “Claims”), of any form whatsoever,
including, but not limited to, any claims in law, equity, contract, tort, or any
local ordinance or federal or state statute, regulation or constitution, whether
known or unknown, unforeseen, unanticipated, unsuspected or latent, which the
Company or the Company’s successors in interest now own or hold, or have at any
time heretofore owned or held, or may at any time own or hold by reason of any
matter or thing arising from any cause whatsoever prior to the date of execution
of this Agreement, and without limiting the generality of the foregoing, from
all claims, demands and causes of action based upon, relating to, or arising out
of:  (a) Executive’s employment relationship with the Company and/or any of the
Company Released Parties and the termination of that relationship;
(b) Executive’s relationship as a shareholder, optionholder or holder of any
interest whatsoever in any of the Company Released Parties; (c) Executive’s
relationship with any of the Company Released Parties as a member of any boards
of directors; and (d) any other type of relationship (business or otherwise)
between Executive and any of the Company Released Parties.

 

19.  Exclusions from General Release.     Notwithstanding the generality of
Section 18, the Company e does not release the following claims and rights:

 

(a)                                 The Company’s rights under this Agreement;

 

(b)                                 any other right that may not be released by
private agreement.

 

(collectively, the “Company Unreleased Claims”).

 

20.  Unknown Claims.     It is further understood and agreed that the Company
waives all rights under Section 1542 of the California Civil Code and/or any
statute or common law principle of similar effect in any jurisdiction with
respect to any Claims other than the Company Unreleased Claims.  Section 1542
reads as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

 

Notwithstanding the provisions of Section 1542 or any statute or common law
principle of similar effect in any jurisdiction, and for the purpose of
implementing a full and complete release and discharge of all claims, the
Company expressly acknowledges that this Agreement is intended to include in its
effect, without limitation, all claims which the Company does not know

 

10

--------------------------------------------------------------------------------


 

or suspect to exist in the Company’s favor at the time of execution hereof, and
that the general release agreed upon contemplates the extinguishment of any such
claims.

 

21.  Covenant Not To Sue.     The Company represents and covenants that he has
not filed, initiated or caused to be filed or initiated, any Claim, charge,
suit, complaint, grievance, action or cause of action against Executive or any
of the Company Released Parties.  Except to the extent that such waiver is
precluded by law, the Company further promises and agrees that it will not file,
initiate, or cause to be filed or initiated any Claim, charge, suit, complaint,
grievance, action, or cause of action based upon, arising out of, or relating to
any Claim, demand, or cause of action released herein, nor shall the Company
participate, assist or cooperate in any Claim, charge, suit, complaint,
grievance, action or proceeding regarding any of the Company Released Parties,
whether before a court or administrative agency or otherwise, unless required to
do so by law.

 

22.  No Assignment.     The Company represents and warrants that it has made no
assignment or other transfer, and covenants that it will make no assignment or
other transfer, of any interest in any Claim which he may have against the
Company Released Parties, or any of them.

 

23.  Indemnification of Company Released Parties.     The Company agrees to
indemnify and hold harmless the Company Released Parties, and each of them,
against any loss, claim, demand, damage, expenses, or any other liability
whatsoever, including reasonable attorneys’ fees and costs resulting from: 
(a) any breach of this Agreement by the Company or the Company’s successors in
interest; (b) any assignment or transfer, or attempted assignment or transfer,
of any Claims released hereunder; or (c) any action or proceeding brought by the
Company or the Company’s successors in interest, or any other, if such action or
proceeding arises out of, is based upon, or is related to any Claims, demands,
or causes of action released herein.  It is the intention of the parties that
this indemnity does not require payment as a condition precedent to recovery by
any of the Company Released Parties under this indemnity.

 

24.No Materially Harmful or Detrimental Actions or Omissions.  Executive
represents and warrants that he is not aware of any actions or omissions by any
current or former officer, director, employee, agent, consultant, or
representative of the Company (including Executive) through the date hereof that
were or have been alleged to be (individually or in the aggregate) materially
harmful or detrimental to the Company, its business, or its shareholders,
including, without limitation, violations of any laws or accounting policies or
principles, the taking of unreasonable tax positions, or the furnishing of
inaccurate statements, invoices or other reports to any person or entity. It is
understood that the above is based upon the Executives actual knowledge and does
not obligate the Executive to a duty to investigate such matters.

 

25.Return of Property.     Executive covenants and agrees that he shall
immediately return to the Company, on or before the Retirement Date, all Company
property in his possession, custody or control, including, but not limited to,
Executive’s Company ID card, keys, parking and building access cards and any
cellular phone, computer or electronic devices owned or provided to Executive
(for use while employed with the Company) by the Company and

 

11

--------------------------------------------------------------------------------


 

allocated to or otherwise in the possession, custody or control of Executive.
The above notwithstanding the Executive will retain possession of his current
laptop computer and I-pad device.

 

24.  Arbitration.     Except as is necessary for any of the Executive Released
Parties or the Company Released Parties to enforce their rights under this
Agreement through provisional or interim injunctive relief or specific
performance, the parties agree that any disputes or controversies arising out
of, relating to or in connection with this Agreement and/or Executive’s
employment relationship with the Company and the termination of that
relationship shall be submitted to binding arbitration before a single neutral
arbitrator in Los Angeles, California, in accordance with the rules of the JAMS
governing employment disputes then in effect, as the exclusive remedy for
resolving any and all such disputes.  Judgment may be entered on the
arbitrator’s award in any court having jurisdiction.  Each party shall bear
one-half of the arbitration fees and expenses.

 

25.  Notices.     All notices, requests, demands and other communications that
are required or may be given under this Agreement shall be in writing and shall
be deemed to have been duly given when received if personally delivered, or, if
not personally delivered shall be deemd eto have been duly given (i) the day it
is transmitted if transmitted by telecopy, electronic or digital transmission
method with electronic confirmation of receipt; (ii) the day after it is sent,
if sent for next-day delivery to a domestic address by recognized overnight
delivery service (e.g.,  FedEx); and (iii) on the third day after it is sent, if
sent by certified or registered mail, return receipt requested.  In each case
notice shall be sent to:

 

If to the Company:

 

 

 

 

DineEquity, Inc.

 

 

450 N. Brand Blvd.

 

 

7th Floor

 

 

Glendale, CA 91203

 

 

Attention: Chief Executive Officer

 

 

Facsimile: 818-637-4740

 

 

 

with a copy to:

 

Latham & Watkins LLP

 

 

355 South Grand Avenue

 

 

Los Angeles, CA 90071-1560

 

 

Attention: Joseph B. Farrell

 

 

Facsimile: 213-891-8763

 

 

 

If to Employee:

 

Richard C. Celio

 

 

2300 Camino Del Sol

 

 

Fullerton, CA 92833

 

 

Facsimile: 714-525-0834

 

 

 

with a copy to:

 

Richard Salus

 

 

2603 Main Street, East Tower, Suite 1300

 

 

Irvine, CA 92614

 

 

Facsimile: 949-757-1225

 

12

--------------------------------------------------------------------------------


 

Either Party may change the address for notice by sending written notice of a
change of address to the other Party in accordance with this Section 5.

 

26.  No Presumption Against Drafter.     Executive and the Company understand
that this Agreement is deemed to have been drafted jointly by the parties.  Any
uncertainty or ambiguity shall not be construed for or against any party based
on attribution of drafting to any party.

 

27.  Headings.     The Section headings in this Agreement are for the
convenience of the parties only, and shall not limit or modify, in any way, the
contents of this Agreement or any Section of this Agreement.

 

28.  Counterparts.     This Agreement may be executed in counterparts, which
together shall constitute one and the same Agreement.  The parties may execute
more than one copy of this Agreement, each of which copies shall constitute an
original.  A facsimile signature shall be deemed to be the same as an original
signature.

 

29.  Entire Agreement.     Executive and the Company understand that this
Agreement represents the entire agreement and understanding between the parties
with respect to the subject matter hereof and, except as expressly stated in
this Agreement, supersedes any prior agreement, understanding or negotiations
respecting such subject matter, including but not limited to the Executive’s
Employment Agreement; provided, however, that this agreement shall not supersede
Executive’s obligations under any agreement, including his Employment Agreement,
with respect to any restrictions on the use of confidential information or trade
secrets, any restriction on the solicitation of employees or any assignment of
intellectual property rights.  No change to or modification of this Agreement
shall be valid or binding unless it is in writing and signed by Executive and a
duly authorized representative of the Company.

 

30.  No Reliance.     Executive and the Company understand and acknowledge that
reliance is placed wholly upon Executive’s and the Company’s own judgment,
belief and knowledge as to the propriety of entering into this Agreement. 
Executive and the Company further acknowledge that each of them is relying
solely upon the contents of this Agreement, that there have been no other
representations or statements made by any of the Executive Released Parties or
Executive, and that Executive and the Company are not relying on any other
representations or statements whatsoever of any of the Executive Released
Parties or Executive as an inducement to enter into this Agreement, and if any
of the facts upon which Executive or the Company now relies in making this
Agreement shall hereafter prove to be otherwise, this Agreement shall
nonetheless remain in full force and effect.

 

31.  No Waiver.     No waiver of any breach of any term or provision of this
Agreement shall be construed to be, nor shall be, a waiver of any other breach
of this Agreement.  No waiver shall be binding unless in writing and signed by
the party waiving the breach.

 

13

--------------------------------------------------------------------------------


 

32.  Successors and Assigns.     This Agreement shall inure to the benefit of
and be binding upon the heirs, representatives, successors and assigns of each
of the parties to it.

 

33.  Choice of Law.     This Agreement shall be governed and construed under the
laws of the State of California, without regard to its conflict of laws rules.

 

34.  Acknowledgement by Executive.     Executive acknowledges that Executive has
personally read this Agreement and that Executive has reviewed, or has had the
opportunity to review, this Agreement with legal counsel of Executive’s own
choosing.  Executive further acknowledges that he has been provided a full and
ample opportunity to study this Agreement, that it fully and accurately reflects
the content of any and all understandings and agreements between the parties
concerning the matters referenced herein.

 

[Signature page follows]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed by the parties hereto as of the
date indicated by the signature.

 

 

 

RICHARD C. CELIO

 

 

 

 

DATED: August 3, 2010

/s/ Richard C. Celio

 

 

 

 

 

DINE EQUITY, INC. f/k/a IHOP CORP.,

 

a Delaware corporation

 

 

 

 

DATED: August 3, 2010

By:

/s/ John Jakubek

 

 

 

 

Its: Senior Vice President, Human Resources

 

15

--------------------------------------------------------------------------------